DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
	Claims 1-6, 9, 11-14 and 16-45 are pending in the application.  Claims 7, 8, 10 and 15 are cancelled.
Priority
	This application is a continuation of U.S. Patent Application No. 16/205,553, filed 11/30/2018, which is continuation of U.S. Patent Application No. 15/717,185, filed 09/27/2017 and claims priority to U.S. Provisional Patent Application No. 62/402,280, filed 09/30/2016.
Information Disclosure Statement
The information disclosure statement filed 02/25/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied and constitute the complete set presently being applied to the instant application.
Claim Objections
	Claim 16 recites (in part) the phrase “[a] method for regulating one or both of P2X3 or P2X2/3 receptors to a subject in need thereof…”.  This is at best awkward word usage, and possible indefinite.
	Claim 20 has an analogous issue.
	Appropriate correction is required.
	Claims 3-6, 9, 12-14, 17-19 and 21-45 are objected to as dependent upon, or ultimately dependent upon, a rejected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection made in response to the claim amendments.
	Claim 1, as amended, recites (in part):

    PNG
    media_image1.png
    90
    531
    media_image1.png
    Greyscale
.  Certain embodiments claimed lack support in the original disclosure or the priority documents; for example, embodiments of the compounds wherein R1, R2, and R3 are all H are now claimed.  Such embodiments represent new matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was effectively filed, had possession of the claimed invention.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This rejection is newly-made in response to the amendments.
	Claim 1, as amended, recites (in part):

    PNG
    media_image1.png
    90
    531
    media_image1.png
    Greyscale
.  It is unclear if Applicants intend to rule out claiming compounds wherein R2 and/or R3 is none, such as compounds 11 or 96 (see below), where in compound 11, R2 appears to be “none” or in compound 96, where R3 appears to be “none”.

    PNG
    media_image2.png
    187
    542
    media_image2.png
    Greyscale

Due to the above issue, which render the cited claims indefinite as presently recited, the examiner cannot ascertain the metes and bounds of the claimed scope.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed 

Claims 1, 2 and 11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by the compound represented by CAplus Registry Number 1251466-44-0 (Chemical Abstracts Service), as set forth below.  The cited registry number is available as prior art as of the indicated date (03 Nov 2010) indicating the day it was indexed into the CAplus database.

    PNG
    media_image3.png
    369
    584
    media_image3.png
    Greyscale

The compound represented by the cited CAS Registry Number is a compound of formula (I), where R1 is H, R2 is none, R3 is propyl, R4 is quinolone, R5 and R6 are H and R7 is a heterocycle.  Regarding variable group R2, please see the rejection above made under 35 U.S.C. 112(b).
See MPEP 2128: ELECTRONIC PUBLICATIONS AS PRIOR ART Status as a "Printed Publication".  An electronic publication, including an on-line database or Internet publication, is considered to be a “printed publication” within the meaning of 35 U.S.C. 102(a) and (b) provided the publication was accessible to persons concerned with the art to which the document relates. See In re Wyer, 655 F.2d 221, 227, 210 USPQ 790, 795 (CCPA 1981). Since this date represents the date that the compound entered the CAPlus database on STN, this represents the date that the compound was made accessible to the public.
The aforementioned compound anticipates the instantly claimed compounds: It is further noted that for the purposes of determining if a reference is a “printed publication” for the purposes of 102(b), MPEP 

    PNG
    media_image4.png
    124
    600
    media_image4.png
    Greyscale

where “prior art disclosures…on an on-line database are considered to be publicly available as of  the date the item was publicly posted.”  Since each of the database entries above lists the date that the compound was entered into the on-line database, the compound was made publicly available as of that date in the citation, and the claim is anticipated.  This rejection is newly-made in response to the amendments.
Response to Arguments
Applicant’s arguments, see REMARKS, filed 02/12/2021, with respect to the rejection(s) of the previously-cited claim(s) under 35 U.S.C. 112(b), 35 U.S.C. 102(a)(1), and 35 U.S.C. 103, have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made under 35 U.S.C 112(a), 35 U.S.C. 112(b), and 35 U.S.C. 102 (a)(1), respectively, as set forth herein, in view of the impermissibly-added new matter of amended claim 1, the indefinite nature of amended claim 1, and over the disclosure of the cited compound represented by CAplus Registry Number 1251466-44-0, respectively.
Conclusion
No claims are currently allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M. MAURO whose telephone number is (571)272-6070.  The examiner can normally be reached on 6:30-3:30 Pacific Time M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN M MAURO/Primary Examiner, Art Unit 1625